OPINION ON APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
CAMPBELL, Judge.
Appellant was convicted of kidnapping and aggravated sexual assault and his punishment was assessed by a jury at ten years and seventy-five years confinement, respectively. These convictions were affirmed. Robbins v. State, 827 S.W.2d 626 (Tex.App.—Beaumont, 1992).1 Appellant seeks discretionary review of the Court of Appeals’ holding that evidence of unadjudi-cated extraneous offenses was admissible in the punishment phase of trial.
During the punishment phase, the trial court admitted testimony from four witnesses concerning extraneous assaults Appellant had committed which did not result in final convictions. The Court of Appeals held that this evidence was admissible under the 1989 amendment to Art. 37.07, § 3(a), V.A.C.C.P.
The Court of Appeals’ opinion was handed down before our decision in Grunsfeld v. State, 843 S.W.2d 521 (Tex.Cr.App.1992). We therefore grant Appellant’s petitions in Nos. 798-92 and 799-92,2 reverse the judgment of the Court of Appeals, and remand the cause to that court for reconsideration in light of our decision in Grunsfeld.

. In addition to the two convictions, the Court of Appeals also affirmed the revocation of Appellant’s probation for aggravated assault. When appeal was perfected, three appeal numbers were assigned; however, pursuant to Appellant’s motion, the three causes were consolidated under appeal No. 09-90-240-CR. Since the Court of Appeals’ opinion affirmed three trial court judgments, we assigned three PDR numbers. PDR No. 797-92 corresponds with appeal No. 09-90-240-CR, which, although now disposing of all three causes, was originally assigned to trial court No. 89-07-0603-CR (probation revocation). PDR No. 798-92 corresponds with appeal No. 09-90-247-CR and trial court No. 90-08-0831-CR (kidnapping). PDR No. 799-92 corresponds with appeal No. 09-90-248-CR and trial court No. 90-08-0832-CR (aggravated sexual assault).


. No. 797-92 is the probation revocation. Since no issue as to extraneous offenses was raised concerning the revocation, the petition in No. 797-92 is refused.